Exhibit 10.23

EXECUTIVE EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of June 11,
2010, by and between AOL INC. (the “Company”), a New York Corporation with an
address at 770 Broadway, New York, New York 10003, and Julie Jacobs
(“Employee”).

WHEREAS, Company desires to retain the services of Employee as Executive Vice
President, General Counsel and Corporate Secretary of Company; and

WHEREAS, Company and Employee desire to enter into this Agreement to set forth
the terms and conditions of the employment relationship between Company and
Employee;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1. Term. Employee’s term of employment (the “Employment Term”) under this
Agreement shall commence on May 10, 2010 (the “Commencement Date”), and shall
continue for a period through and including April 30, 2014 (“Term Date”),
subject to the following provisions for extension and the provisions regarding
earlier termination set forth in this Agreement. If at the Term Date, Employee’s
employment has not been terminated previously, and Employee and Company have not
agreed to an extension or renewal of this Agreement or to the terms of a new
employment agreement, then Employee’s Employment Term shall continue on a
month-to-month basis, and Employee shall continue to be employed by Company
pursuant to the terms of this Agreement, subject to termination by either party
hereto on 30 days’ written notice delivered to the other party (which notice may
be delivered by either party at any time on or after a date which is 30 days
before the Term Date). If Company elects to give notice of termination under
this section 1 and the basis for such termination is not one of the grounds for
termination set forth in paragraphs 5.B. or 5.C., then Employee’s termination
shall be deemed a termination without Cause under paragraph 5.A. If Employee
elects to give notice of termination under this section 1 and the basis for such
termination is not one of the grounds for termination set forth in paragraph
5.E., then Employee’s termination shall be deemed a voluntary resignation not
for Good Reason under paragraph 5.D.

2. Duties; Conditions of Employment.

A. Duties. Employee shall perform all duties incident to the position of
Executive Vice President, General Counsel and Corporate Secretary of Company as
well as any other duties as may from time to time be assigned by the Board of
Directors of Company or such other person as she or the Company may designate,
which duties and authority shall be consistent, and those normally associated,
with Employee’s position, and agrees to abide by all Company by-laws, policies,
practices, procedures, or rules, including the Company’s Standards of Business
Conduct (“SBC”). Employee will be expected to perform services for Company at
Company’s Dulles, Virginia or New York office, subject to such travel as may be
required in the performance of Employee’s duties.

B. Conditions of Employment.

(i) Employee’s employment is contingent on submission of satisfactory proof of
eligibility to work in the United States. Employee must bring documentary proof
of



--------------------------------------------------------------------------------

eligibility to work in the United States on the first day of work. Employee
should contact Company with any questions about what documents are acceptable
for this purpose.

(ii) Employee’s employment is contingent upon the results of a pre-employment
background check, which may include confirmation of Employee’s Social Security
number, verification of prior employment, verification of education, if
applicable, and a criminal records check, all to be conducted in accordance with
applicable law. If the results of the pre-employment background check are not
satisfactory, or if Company determines that Employee has falsified or failed to
disclose relevant information on Employee’s application, Company reserves the
right to terminate Employee’s employment for Cause.

3. Exclusive Services and Best Efforts. Employee agrees to devote her best
efforts, energies, and skill to the discharge of the duties and responsibilities
attributable to her position, and to this end, she will devote her full time and
attention exclusively to the business and affairs of Company. Employee is not
precluded from performing any charitable or civic duties, provided that such
duties do not interfere with the performance of her duties as an employee of the
Company, do not violate the SBC or the Confidentiality, Non-Competition and
Proprietary Rights Agreement (“CNPR Agreement”), or cause a conflict of
interest. Employee may sit on the boards of non-Company entities during
employment only if first approved in writing by the Company’s Chief Compliance
Officer.

4. Compensation and Benefits.

A. Base Salary. During the Employment Term, Company shall pay Employee a base
salary at the rate of no less than $18,750.00 semi-monthly, less applicable
withholdings, which is $450,000 on an annual basis (“Base Salary”). Employee’s
Base Salary will be reviewed annually during the Employment Term and may be
increased based on Employee’s individual performance or increases in competitive
market conditions. Employee’s Base Salary may be decreased upon mutual consent
of Company and Employee.

B. Annual Bonus Plan. In addition to Employee’s Base Salary, Employee will be
eligible to participate in the Company’s Annual Bonus Plan (“ABP”), pursuant to
its terms as determined by the Company from time to time. Pursuant to the ABP,
the Company will review its overall performance and Employee’s individual
performance and will determine Employee’s bonus under the ABP, if any (“Bonus”).
Although as a general matter in cases of satisfactory individual performance,
the Company would expect to pay a Bonus at the target level provided for in the
ABP where the Company has met target performance with respect to the financial
metrics measuring performance for a given year, the Company does not commit to
paying any Bonus, and Employee’s Bonus may be negatively affected by the
exercise of the Company’s discretion or by overall Company performance. Although
any Bonus (and its amount, if a Bonus is paid) is fully discretionary, your
target Bonus for each fiscal year during the Term as a percentage of your Base
Salary is 75% percent.

C. Equity Incentive Awards.

(i) During Employee’s employment, she will be eligible to participate in any
grants or awards of long term equity incentives which are offered to all other
Executive Vice Presidents of Company. Employee’s participation in any such
programs will be at the same rate as comparable level Executive Vice Presidents
of Company and any such awards or grants shall be determined in accordance with
the terms and conditions of the plans, agreements and notices under which such
grants or awards were issued, subject to approval, and in a manner determined,

 

2



--------------------------------------------------------------------------------

by Company’s Board of Directors (or any duly authorized committee thereof) in
its sole discretion.

(ii) Company shall grant to Employee an equity award that shall have an equity
value equal to two million five hundred thousand dollars ($2,500,000). Based on
the equity value on the date of grant, sixty percent (60%) of the equity award
will be comprised of restricted stock units (“RSUs”) (rounded to the nearest
whole number of units), and the remaining forty percent (40%) of the equity
award will be comprised of stock options (“Stock Options”) (rounded down to the
nearest whole share). The grant date of the Stock Options and RSUs provided by
this subsection shall be at the earliest date in 2010 on which Company may make
equity grants to its employees in compliance with federal and state securities
laws, including, without limitation, insider trading restrictions, as mutually
agreed upon by Company and Employee and their counsel.

(iii) RSUs shall have the following vesting schedule: (A) fifty percent (50%) of
the RSUs shall vest on the second (2nd ) anniversary of the Commencement Date;
(B) an additional twenty-five (25%) shall vest on the third (3rd) anniversary of
the Commencement Date; and (C) the remaining twenty-five percent (25%) shall
vest on the fourth (4th) anniversary of the Commencement Date, provided, that
Employee is employed with Company on each applicable vesting date. If Employee’s
employment is terminated by Company without Cause under paragraph 5.A. or
Employee resigns for Good Reason under paragraph 5.E. then Employee shall be
entitled to pro-rata vesting of any unvested RSUs outstanding (based on the
number of days Employee was employed since the last vesting date (or since the
Commencement Date if there is no prior vesting date), and then multiplied by the
percentage of RSUs that would have vested on the next vesting date following
Employee’s termination of employment). All other RSUs shall be forfeited on the
date of Employee’s termination of employment.

(iv) Stock Options shall vest over four (4) years following the Commencement
Date, with twenty-five percent (25%) of such Stock Option vesting on the first
(1st) anniversary of the Commencement Date, and monthly thereafter, provided,
that Employee is employed with Company on each applicable vesting date. Any
Stock Option that is unvested on the date of Employee’s termination for any
reason shall be forfeited on such date of termination.

(v) All equity awards shall be subject to approval by the Compensation Committee
of Company’s Board of Directors and the terms and conditions of the applicable
equity award agreement and Company’s applicable equity-based incentive
compensation plan.

D. Benefit Plans.

(i) Eligibility; Participation. During the Employment Term and as otherwise
provided herein, Employee shall be entitled to participate in any and all
employee health and other welfare benefit plans (including, but not limited to,
life insurance, health and medical, dental, and disability plans) and other
employee benefit plans, including, but not limited to, tax qualified retirement
plans established by Company from time to time for the benefit of employees of
Company. Employee shall be required to comply with the conditions attendant to
coverage by such plans and shall comply with and be entitled to benefits only in
accordance with the terms and conditions of such plans as they may be amended
from time to time. Nothing herein contained shall be construed as requiring
Company to establish or continue any particular benefit plan in discharge of its
obligations under this Agreement.

(ii) Enrollment. It will be necessary for Employee to make benefit elections
within 30 days of Employee’s hire date with Company. If Employee does not make
an election within the designated timeframe, Employee hereby agrees that she
will be enrolled into the

 

3



--------------------------------------------------------------------------------

benefits default plan and Employee will be responsible for any associated costs.
Employee benefits are subject to change at the sole discretion of Company.

E. Vacation; Other Benefits. The Employee shall be entitled to not less than
four (4) weeks of paid vacation each calendar year of her employment hereunder,
in addition to Company’s recognized holidays and personal days, as well as to
such other employment benefits that are or may be extended or provided to all
other executives at the Executive Vice-President level. The accrual and/or carry
over of paid vacation from one year to the next shall be in accordance with
Company policy applicable to the Company location where Employee’s principal
office is located as it may exist and change from time to time.

F. Relocation Benefits. Employee shall have twenty-four (24) months from the
Commencement Date to relocate to New York, at Employee’s election. Employee may
remain in the vicinity of Dulles, VA. The Employee shall be entitled to
relocation benefits commensurate with Employee’s position as an Executive Vice
President, in accordance with the Company’s relocation program as in effect from
time to time. All amounts payable under this paragraph 4.F. shall be subject to
Employee’s presentment to the Company of appropriate documentation and shall be
subject to the limitations and procedures set forth in the Company’s relocation
program as in effect from time to time.

G. Deductions from Salary, Bonus and Benefits. The Company may withhold from any
Base Salary, bonus, equity or other benefits payable to Employee all federal,
state, local, and other taxes and other amounts as permitted or required
pursuant to law, rule, or regulation.

5. Termination of the Employment Agreement.

A. Termination Without Cause. Notwithstanding anything to the contrary herein,
Company reserves the right to terminate Employee’s employment and this Agreement
without Cause. If Company terminates Employee’s employment and this Agreement
without Cause, and, solely in exchange for Employee’s execution and delivery of
Company’s then standard separation agreement, which includes, among other
obligations, a full release of claims against Company and related entities and
persons (sample release language is attached hereto as Exhibit A, which language
may be modified by the Company in the future), within the time period specified
therein, and upon such agreement becoming effective by its terms, the following
terms shall apply:

(i) The Company will pay Employee an amount equal to eighteen (18) months of
Employee’s then current Base Salary, less applicable withholdings. This amount
will be paid in a lump sum no later than 60 days following your termination of
employment. This payment will not be eligible for deferrals to Company’s 401(k)
plan.

(ii) Subject to the terms of paragraph 4.B. herein, if you are terminated
between January 1 and March 15, a Bonus payment for the calendar year ending
prior to your termination (“Prior Year”) payable at the same rate that
continuing employees receive their Bonus payment, less applicable tax
withholdings, but in no event to exceed 100% of your target payout; provided
that (i) Company pays a Bonus to eligible employees under Company’s ABP for the
Prior Year, (ii) such Bonus has not already been paid to you at the time of
termination of your employment, and (iii) you were otherwise eligible for such
Bonus payment if you had remained employed through the date of payout. This
payment will be paid in a lump sum no later than 60 days following your
termination of employment. This payment will not be eligible for deferrals to
Company’s 401(k) plan.

 

4



--------------------------------------------------------------------------------

(iii) In addition, subject to the terms of paragraph 4.B. herein, Employee will
receive a one-time, lump-sum severance payment in an amount equal to the amount
of the target Bonus payment Employee would have received under the ABP for the
current performance period, prorated through the effective date of Employee’s
termination of employment, less tax withholdings. This payment will be paid no
later than 60 days following your termination of employment. This payment will
not be eligible for deferrals to Company’s 401(k) plan.

(iv) If Employee elects group health plan continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), Company will pay the
cost of Employee’s medical, dental and vision benefit coverage (“group health
coverage”) under COBRA for up to eighteen (18) months, in accordance with COBRA,
beginning the first day of the calendar month following Employee’s termination
of employment. Employee agrees that the Company may impute compensation income
to Employee in an amount equal to 102% of the premium cost for such group health
coverage if necessary to avoid adverse income tax consequences to Employee
resulting from the application of Section 105(h) of the Code to the Company’s
payment of the cost of such group health coverage.

(v) If your separation agreement fails to become effective and irrevocable prior
to the sixtieth (60th) day following your termination of employment, the Company
will have no obligation to make the payments provided by Sections 5.A.(i), (ii),
and (iii) herein, other than to provide you with COBRA to the extent required by
law.

(vi) Employee agrees to reasonably assist Company, in connection with any
litigation, investigation or other matter involving your tenure as an employee,
officer or director of the Company, including, but not limited to, meetings with
Company representatives and counsel and giving testimony in any legal proceeding
involving Company. Company will reimburse you for reasonable out-of-pocket
expenses incurred in rendering such assistance to Company (not including
attorney’s fees, unless required by federal, state or local law). Furthermore,
Employee agrees not to affirmatively encourage or assist any person or entity in
litigation against Company or its affiliates, officers, employees and agents in
any manner. This provision does not prohibit Employee’s response to a valid
subpoena for documents or testimony or other lawful process or limit Employee’s
rights that are not legally waivable; however, Employee agrees to provide
Company with prompt notice of said process.

(vii) Employee agrees not to make any disparaging or untruthful remarks or
statements about Company or its products, services, officers, directors, or
employees. Company agrees not to cause its officers or senior executives to make
on its behalf any disparaging or untruthful remarks or statements about
Employee’s employment with the Company to prospective employers of Employee
following Employee’s termination from employment. Nothing in this Agreement
prevents Employee or Company from making truthful statements when required by
law, court order, subpoena, or the like, to a governmental agency or body or in
connection with any legal proceeding.

(viii) Employee shall not be entitled to notice and severance under any policy
or plan of Company (the payments set forth in this paragraph 5.A. being given in
lieu thereof) and Employee waives all participation in and claims under such
policies and plans;

(ix) Employee agrees that if Employee breaches any of Employee’s obligations, to
the material detriment of Company, under subparagraphs 5.A.(vi) or (vii), under
sections 6 or 9 of this Agreement, under the CNPR Agreement, or under the
separation agreement described in this paragraph 5.A., Company has the right to
seek recovery of the full payments

 

5



--------------------------------------------------------------------------------

made to Employee under subparagraphs 5.A.(i), (ii) and (iii) above, and to
obtain all other remedies provided by law or equity.

B. Termination For Cause. Notwithstanding anything to the contrary herein,
Company reserves the right to terminate Employee’s employment and this Agreement
for Cause, as this term is defined below, with or without prior notice to
Employee.

(i) For purposes of this Agreement, “Cause” means: (a) Employee’s conviction of,
or nolo contendere or guilty plea to, a felony (whether any right to appeal has
been or may be exercised); (b) Employee’s failure or refusal without proper
cause to perform Employee’s duties with Company, including Employee’s express
obligations under this Agreement, if such failure or refusal remains uncured for
30 days after written notice to Employee specifically describing such failure or
refusal; (c) fraud, embezzlement, misappropriation, or material destruction of
Company property by Employee; (d) Employee’s breach of any statutory or common
law duty of loyalty to Company; (e) Employee’s violation of the CNPR Agreement
or the SBC; (f) Employee’s improper conduct substantially prejudicial to
Company’s business; (g) Employee’s failure to cooperate in any internal or
external investigation involving Company; or (h) Employee’s indictment (or its
procedural equivalent) for a felony alleging fraud, embezzlement,
misappropriation or destruction of Company property by Employee or alleging
fraud, embezzlement, or monetary theft by Employee with respect to another
party.

(ii) If Company terminates Employee’s employment and this Agreement for Cause,
Company shall have no further obligation to Employee other than (a) to pay
Employee’s Base Salary and accrued unused vacation, in accordance with Company
policy, through the effective date of termination, and (b) with respect to any
rights Employee may have pursuant to any insurance or other benefit plans of
Company, but Employee will not be entitled to receive any bonus payments.

C. Death and Disability. Notwithstanding anything to the contrary herein,
Company reserves the right to terminate Employee’s employment and this Agreement
on account of Employee’s death or disability (as the term “disability” is
defined in Company’s long-term disability plan, but which definition must also
constitute a “disability” for purposes of Section 409A of the Code), and the
terms of this paragraph 5.C. shall apply to such termination. If Company
terminates Employee’s employment and this Agreement because of Employee’s death
or disability, Company shall have no further obligation to Employee or
Employee’s heirs other than (i) to pay Employee’s Base Salary through the
effective date of termination, (ii) subject to the terms of paragraph 4.B
herein, to pay a one-time, lump sum payment equal to the amount of the target
Bonus payment Employee would have received under the ABP, prorated through the
effective date of Employee’s termination of employment, less tax withholdings,
which will be paid within 60 days of the effective date of termination and
(iii) with respect to any rights or benefits you may have pursuant to any
insurance, benefit or other applicable plan of the Company, but you will not be
entitled to receive any other bonus payments.

D. Resignation Not For Good Reason. Employee may resign employment with Company
at any time. If Employee resigns employment and such resignation does not
constitute a resignation for Good Reason within the meaning of paragraph 5.E.
herein, Company shall have no further obligation to Employee other than (i) to
pay Employee’s Base Salary and accrued unused vacation, in accordance with
Company policy, through the effective date of the resignation, and (ii) with
respect to any rights Employee may have pursuant to any insurance or other
benefit plans of Company, but Employee will not be entitled to receive any bonus
payments.

 

6



--------------------------------------------------------------------------------

E. Resignation for Good Reason. Employee also may resign employment with the
Company and terminate this Agreement for Good Reason, provided that the Employee
gives the Company written notice of the Good Reason condition within 60 days
from the initial existence of the Good Reason condition, which written notice
shall provide a 30-day period during which the Company may remedy the actions
that Employee has identified as the condition constituting grounds for a
resignation for Good Reason. If the Company has not remedied the Good Reason
condition within 30 days following such notice from the Employee, then the
Employee must resign her employment with the Company within 30 days of the end
of the remedy period or she will have forever waived her right to resign for
Good Reason for such condition. Upon such a termination, the Employee will be
treated in accordance with Section 5.A hereof, as if the Employee’s employment
had been terminated by the Company without Cause. As used herein, “Good Reason”
means: (i) Employee no longer reports to the CEO; (ii) a relocation of the
Employee’s principal office at the Company to a location which is more than 50
miles from its location as of the date of this Agreement without Employee’s
written consent; (iii) a material diminution in Employee’s duties,
responsibilities, or authority; or (iv) a material diminution in the Employee’s
then Base Salary.

6. Non-Competition Agreements and Restrictive Covenants.

A. Employee agrees to execute and abide by the enclosed CNPR Agreement with
Company, which is incorporated herein by reference. Any reference in the CNPR
Agreement to Employee’s “at will” employment status is superseded by this
Agreement.

B. Employee also agrees that, in addition to Employee’s obligations under the
CNPR Agreement, for twelve (12) months following termination of her employment
for any reason, Employee shall not, directly or indirectly, participate in the
ownership, control, or management of, or perform any services for or be employed
by Bloomberg, Demand Studios, Time Warner, Inc., Yahoo!, Inc., Google, Inc.
Microsoft Corporation, IAC/Interactive Corp., News Corp, Viacom Inc. or Disney,
or any of their respective subsidiaries, affiliates or successors.

7. Representations and Warranties of Employee. Employee hereby represents and
warrants to Company as follows: (i) Employee has the legal capacity and
unrestricted right to execute and deliver this Agreement and to perform all of
her obligations hereunder; (ii) the execution and delivery of this Agreement by
Employee and the performance of her obligations hereunder will not violate or be
in conflict with any fiduciary or other duty, instrument, agreement, document,
arrangement, or other understanding to which Employee is a party or by which she
is or may be bound or subject; (iii) the execution and delivery of, and
Employee’s performance under, this Agreement and as an employee of the Company
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by Employee prior to her employment with
the Company; (iv) the execution and delivery of, and Employee’s performance
under, this Agreement and as an employee of the Company does not and will not
breach any prior agreement not to compete with the business of any other
company; (v) Employee will not disclose to the Company or induce the Company to
use any confidential or proprietary information or material belonging to any
previous employer or other person or entity; (vi) Employee is not a party to any
other agreement that will interfere with Employee’s full compliance with this
Agreement; (vii) Employee will not enter into any agreement, whether written or
oral, in conflict with the provisions of this Agreement; (viii) Employee agrees
to indemnify and hold the Company harmless from and against any and all damages,
claims, costs, and expenses, including reasonable attorneys’ fees, based on or
arising, directly or indirectly, from her willful breach of any agreement or
understanding between her and another person or company, as finally determined
by a court of

 

7



--------------------------------------------------------------------------------

competent jurisdiction or by an arbitrator or other adjudicator with
jurisdiction to hear the matter (whether conferred by contract, statute, or
otherwise) which has rendered a final and binding decision; this includes, but
is not limited to, liability for the Company arising from or based on any
confidential or proprietary information or trade secrets Employee has obtained
from sources other than the Company and liability for the Company arising from
or based on any non-competition agreement that Employee has signed with any
other business or entity.

8. Employment Obligations.

A. Company Property. All records, files, lists, including computer generated
lists, drawings, documents, equipment, and similar items relating to Company’s
business that Employee shall prepare or receive from Company shall remain
Company’s sole and exclusive property. Upon termination of this Agreement, or
upon Company’s request, Employee shall promptly return to Company all property
of Company in her possession. Employee further represents that she will not
copy, cause to be copied, print out, or cause to be printed out any software,
documents, or other materials originating with or belonging to Company. Employee
additionally represents that, upon termination of her employment with Company,
she will not retain in her possession any such software, documents, or other
materials.

B. Cooperation. Employee agrees that during her employment she shall, at the
request of Company, render all assistance and perform all lawful acts that
Company considers necessary or advisable in connection with any litigation
involving Company or any director, officer, employee, shareholder, agent,
representative, consultant, client, or vendor of Company.

9. Arbitration. Except as provided in paragraph 10.B. herein or as otherwise
excluded herein, any dispute or controversy arising under or relating to this
Agreement and Employee’s employment hereunder (whether based on contract or tort
or other common law or upon any federal, state or local statute or regulation,
including, without limitation, claims of discrimination, harassment and
retaliation under Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Age Discrimination in Employment Act and similar federal,
state and local fair employment practices laws) shall, at the election of either
Employee or Company, be submitted to JAMS for resolution in arbitration in
accordance with the then current rules and procedures of JAMS for
employment-related disputes. Either party shall make such election by delivering
written notice thereof to the other party at any time (but not later than 30
days after such party receives notice of the commencement of any administrative
or regulatory proceeding or the filing of any lawsuit relating to any such
dispute or controversy), and thereupon any such dispute or controversy shall be
resolved only in accordance with the provisions of this paragraph 9. Any such
arbitration proceedings shall take place in New York, New York before a single
arbitrator (rather than a panel of arbitrators), pursuant to any available
streamlined or expedited (rather than a comprehensive) arbitration process and
in accordance with an arbitration process which, in the judgment of such
arbitrator, shall have the effect of reasonably limiting or reducing the cost of
such arbitration for both parties. The resolution of any such dispute or
controversy by the arbitrator appointed in accordance with the procedures of
JAMS shall be final and binding. Judgment upon the award rendered by such
arbitrator may be entered in any court having jurisdiction thereof, and the
parties consent to the jurisdiction of the courts of New York for this purpose;
provided, however, the parties may agree after the commencement of a proceeding
to hold the arbitration in another jurisdiction. If at the time any dispute or
controversy arises with respect to this Agreement JAMS is no longer providing
arbitration services, then the American Arbitration Association shall be
substituted for JAMS for purposes of this paragraph 9, and the arbitration will
be conducted in accordance with the then current AAA Employment Arbitration
Rules & Mediation Procedures.

 

8



--------------------------------------------------------------------------------

10. Miscellaneous.

A. Captions. The section, paragraph and subparagraph headings contained herein
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

B. Specific Remedy. In addition to such other rights and remedies as Company may
have at equity or in law with respect to any breach of this Agreement, if
Employee commits a material breach of any provision of this Agreement or the
CPNR Agreement, Company shall have the right and remedy to have such provision
specifically enforced by any court having competent jurisdiction, it being
acknowledged that any such breach or threatened breach will cause irreparable
injury to Company.

C. Governing Law. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of New York, without regard to the
conflicts of law rules thereof.

D. Jurisdiction. Each of the parties hereto hereby irrevocably consents and
submits to the jurisdiction of the Supreme Court of the State of New York, in
New York, New York, and the United States District Court for the Southern
District of New York in connection with any suit, action, arbitration or other
proceeding concerning the interpretation of this Agreement or enforcement of
section 6 of this Agreement. Employee waives and agrees not to assert any
defense of lack of jurisdiction, that venue is improper, inconvenient forum, or
otherwise. Employee waives the right to a jury trial and agrees to accept
service of process by certified mail at Employee’s last known address.

E. Successors and Assigns. Neither this Agreement, nor any of Employee’s rights,
powers, duties, or obligations hereunder, may be assigned by Employee. This
Agreement shall be binding upon and inure to the benefit of Employee and her
heirs and legal representatives and Company and its successors. Successors of
Company shall include, without limitation, any company or companies acquiring,
directly or indirectly, all or substantially all of the assets of Company,
whether by merger, consolidation, purchase, lease, or otherwise, and such
successor shall thereafter be deemed “Company” for the purpose hereof.

F. Notices. All notices, requests, demands, and other communications hereunder
must be in writing and shall be deemed to have been duly given if delivered by
hand or mailed within the continental United States by first class, registered
mail, return receipt requested, postage and registry fees prepaid, to the
applicable party and addressed as follows:

The Company:

AOL Inc.

770 Broadway

New York, NY 10003

Attn: General Counsel

Employee:

At the address (or to the facsimile number) shown on the records of the Company

 

9



--------------------------------------------------------------------------------

Addresses may be changed by notice in writing signed by the addressee.

Addresses may be changed by notice in writing signed by the addressee.

G. Amendment. This Agreement may be amended, modified, superseded, cancelled,
renewed or extended, and the terms or covenants hereof may be waived, only by a
written instrument executed by Employee and AOL’s Chief Executive Officer or the
senior Human Resources executive, subject to, if necessary, approval of the
Compensation Committee.

H. Waiver. Any waiver or consent from Company with respect to any term or
provision of this Agreement or any other aspect of Employee’s conduct or
employment shall be effective only in the specific instance and for the specific
purpose for which given and shall not be deemed, regardless of frequency given,
to be a further or continuing waiver or consent. The failure or delay of Company
at any time or times to require performance of, or to exercise any of its
powers, rights, or remedies with respect to, any term or provision of this
Agreement or any other aspect of Employee’s conduct or employment in no manner
(except as otherwise expressly provided herein) shall affect Company’ s right at
a later time to enforce any such term or provision.

I. Severability. If any provision of this Agreement is held to be invalid, the
remainder of this Agreement shall not be affected thereby.

J. Survival. Paragraphs 5.A., 5.C. and 5.E., and sections 6, 7, 8, 9, 10 and 11
shall survive termination of this Agreement.

K. Entire Agreement.

(i). This Agreement, including Exhibit A and the CNPR Agreement, embodies the
entire agreement of the parties hereto with respect to its subject matter and
merges with and supersedes all prior discussions, agreements, commitments, or
understandings of every kind and nature relating thereto, whether oral or
written, between Employee and Company. Neither party shall be bound by any term
or condition of this Agreement other than as is expressly set forth herein.

(ii). Employee represents and agrees that she fully understands her right to
discuss all aspects of this Agreement with her private attorney, that to the
extent she desired, she availed himself of this right, that she has carefully
read and fully understands all of the provisions of the Agreement, that she is
competent to execute this Agreement, that her decision to execute this Agreement
has not been obtained by any duress, that she freely and voluntarily enters into
this Agreement, and that she has read this document in its entirety and fully
understands the meaning, intent, and consequences of this Agreement.

L. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

11. Code Section 409A. This Agreement is intended to be exempt from Section 409A
of the Code, as amended and will be interpreted in a manner intended to reflect
that intention.

A. Notwithstanding anything herein to the contrary, if any amounts payable
pursuant to this Agreement are determined to be subject to Section 409A of the
Code, then with respect to

 

10



--------------------------------------------------------------------------------

such amounts: (i) if at the time of Employee’s separation from service from
Company, Employee is a “specified employee” as defined in Section 409A of the
Code (and any related regulations or other pronouncements thereunder) and the
deferral of the commencement of the payment of such amounts on account of such
separation from service is necessary in order to prevent any accelerated or
additional tax under Section 409A of the Code, then Company will defer the
commencement of the payment of any such amounts hereunder (without any reduction
in such payments or benefits ultimately paid or provided to Employee) until the
date that is six months following Employee’s separation from service from the
Company (or the earliest date as is permitted under Section 409A of the Code),
and (ii) each payment of two or more installment payments made under this
Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code. Any amounts of deferred compensation that are payable
by reason of the Employee’s termination of employment shall not be paid unless
such termination of employment also constitutes a “separation from service” for
purposes of Section 409A of the Code and references to the employee’s
“termination,” or “termination of employment” and words and phrases of similar
meaning shall be construed to require a “separation from service” for purposes
of Section 409A of the Code.

B. If any other payments of money or other benefits due to Employee hereunder
could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Company, that does not
cause such an accelerated or additional tax.

C. To the extent any reimbursements or in-kind benefits due Employee under this
Agreement constitutes “deferred compensation” under Section 409A of the Code,
any such reimbursements or in-kind benefits shall be paid to Employee in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).

D. The Company shall consult with you in good faith regarding the implementation
of the provisions of this section; provided that neither the Company nor any of
its employees or representatives shall have any liability to you with respect
thereto.

(Signature Page to Follow)

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

AOL INC. By:   /s/ David Harmon Name: David Harmon Title: Executive
Vice-President Human Resources & Corporate Services JULIE JACOBS /s/ Julie
Jacobs

 

12



--------------------------------------------------------------------------------

EXHIBIT A

Release and Waiver

In exchange and consideration for the Company’s promises to me in paragraph 5.A
of my Agreement dated June 11, 2010 and other valuable consideration, I, Julie
Jacobs, agree to release and discharge unconditionally the Company and its past
and present subsidiaries, affiliates, related entities, successors,
predecessors, assigns, merged entities and parent entities, and its and their
respective past and present officers, directors, stockholders, employees,
benefit plans and their administrators and trustees, agents, attorneys,
insurers, representatives, affiliates, and all of their respective successors
and assigns, in their individual and official capacities, from any and all
claims, actions, causes of action, demands, obligations or damages of any kind
arising from my employment with the Company and my separation from employment or
otherwise, whether known or unknown by me, which I ever had or now have upon or
by reason of any matter, cause or thing, up to an including the day I sign this
Release and Waiver. Without limiting the generality of the foregoing, the claims
I am waiving include, but are not limited to, all claims arising out of or
related to any stock options held by me or granted to me by the Company; all
claims for unreimbursed business-related expenses (except in California); all
claims under Title VII of the Civil Rights Act of 1964, as amended; all claims
under the Worker Adjustment and Retraining Notification Act (WARN) and similar
state and local statutes, all as amended; all claims under the Americans with
Disabilities Act, as amended; all claims under the Age Discrimination in
Employment Act (“ADEA”), as amended; all claims under the Older Workers Benefit
Protection Act (“OWBPA”), as amended; all claims under the National Labor
Relations Act, as amended; all claims under the Family and Medical Leave Act and
similar state and local leave laws, all as amended; all claims under the
Employee Retirement Income Security Act, as amended (except with respect to
accrued vested benefits under any retirement or 401(k) plan in accordance with
the terms of such plan and applicable law); all claims under 42 U.S.C. § 1981,
as amended; all claims under the Sarbanes-Oxley Act of 2002, as amended; all
claims of discrimination, harassment, and retaliation in connection with my
employment, the terms and conditions of such employment and my separation from
employment under any federal, state and local fair employment,
non-discrimination or civil rights law or regulation, including, without
limitation, the New York State and City Human Rights Laws, the Texas Human
Rights law, the Illinois Human Rights Act, the Chicago Human Rights Ordinance,
the Cook County Human Rights Ordinance, the Illinois Equal Pay Act, and the
Illinois Worker’s Compensation Retaliation Law, all as amended; all claims of
whistle blowing and retaliation under federal, state and local laws, including,
without limitation, the New Jersey Conscientious Employee Protection Act and the
Illinois Whistleblower Act, as amended and applicable; all claims under other
analogous foreign, federal, state, and local laws, regulation, statutes and
ordinances; all claims under any principle of common law or sounding in tort or
contract; all claims concerning any right to reinstatement; and all claims for
any type of relief from the Company, whether foreign, federal, state or local,
whether statutory, regulatory or common law, and whether tort, contract or
otherwise, to the fullest extent permitted by law, through the date I sign this
Release and Waiver. Further, each of the persons and entities released herein is
intended to be a third-party beneficiary of this Agreement. This release of
claims does not affect or waive any claim for workers’ compensation benefits,
unemployment benefits, or other legally non-waivable rights or claims, my vested
rights, if any, in the Company’s 401(k) plan in accordance with the terms of
such plan and applicable law, or my rights to exercise any and all Company stock
options held by me that are exercisable as of the date of the termination of my
employment during the applicable period of exercise and in accordance with all
other terms of those options and the stock options plans, agreements, and
notices under which such options were granted, or claims related to the
enforcement of the Agreement. Additionally, nothing in this Release and Waiver
waives or limits my right to file a charge with, provide information to or
cooperate in any investigation of or proceeding brought by a government agency,
including without limitation the EEOC, (though I acknowledge I am not entitled
to recover money or other relief with respect to the claims waived in

 

13



--------------------------------------------------------------------------------

this Waiver and Release).

I agree that I have been paid and/or received all leave (paid or unpaid),
compensation, wages, bonuses, severance or termination pay, commissions, notice
period, and/or benefits to which I may have been entitled and that no other
remuneration or benefits are due to me, except the benefits I will receive under
paragraph 5.A of my Agreement dated June 11, 2010. I affirm that I have had no
known workplace injuries or occupational diseases.

I also represent that I have disclosed to the Company any information I have
concerning any fraudulent or unlawful conduct involving the persons and entities
I am releasing herein.

Pursuant to the OWBPA, I acknowledge and warrant the following: (i) that I am
waiving rights and claims for age discrimination under the ADEA and OWBPA, in
exchange for the consideration described above, which is not otherwise due to
me; (ii) I am hereby advised to consult and have had the opportunity to consult
with an attorney before signing this Release and Waiver; (iii) I am not waiving
rights or claims for age discrimination that may arise after the effective date
of this Release and Waiver; (iv) I have been given a period of at least
twenty-one (21) days in which to consider this Release and Waiver and the waiver
of any claims I have or may have under law, including my rights under the ADEA
and OWBPA, before signing below; and (v) I understand that I may revoke the
waiver of my age discrimination claims under the ADEA and OWBPA within seven
(7) days after my execution of this Release and Waiver, and that such waiver
shall not become effective or enforceable until seven (7) days after the date on
which I execute this Release and Waiver. Any such revocation must be made in
writing and delivered by certified mail to both the Chairman & Chief Executive
Officer and the General Counsel of AOL Inc., at the following address: AOL Inc.,
770 Broadway, New York, New York 10003. If I do not revoke my waiver of my age
discrimination claims under the ADEA and OWBPA according to the terms herein
within seven (7) days, the eighth day following my execution will be the
“effective date” of this Release and Waiver.

By signing below, I acknowledge that I have carefully reviewed and considered
this Release and Waiver; that I fully understand all of its terms; and that I
voluntarily agree to them.

 

   Julie Jacobs Date:

 

14